Citation Nr: 0318289	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  97-13 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for arthritis.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel





INTRODUCTION

The veteran had active service from October 1943 to April 
1947.  This matter comes to the Board of Veterans' Appeals 
(Board) from a March 1997 decision by the Department of 
Veterans Affairs (VA) St. Louis, Missouri, which denied 
reopening the veteran's claim of service connection for 
arthritis on the ground that new and material evidence had 
not been received.  

This case was previously before the Board in September 2001, 
when the Board denied reopening the veteran's claim of 
service connection for arthritis on the ground that new and 
material evidence had not been received.  The veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court).  By an Order issued in March 2003, 
the Court vacated the September 2001 Board decision, and 
remanded the matter for readjudication consistent with the 
considerations discussed in the Order.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104(a).  The Federal Circuit further 
held that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

Here, there is no indication that the veteran received 
notification of the VCAA and implementing regulations.  
Accordingly, under the Court and Federal Circuit cases cited 
above, the Board has no recourse but to remand the case for 
correction of notice deficiencies.  Furthermore, in a June 
2003 letter, the veteran, through his representative, 
requested a video conference hearing at the RO before a 
Veterans Law Judge.  There is no documentation in the claims 
file that a video conference hearing was scheduled for the 
veteran.  Since video conference hearings are scheduled by 
the RO, see 38 C.F.R. § 20.704(a), and in light of the above-
noted VCAA notice deficiencies, this case is REMANDED to the 
RO for the following:

1.  The RO should provide the veteran 
written notification of the VCAA and 
implementing regulations, as well as 
their impact on his claim.  He should be 
specifically notified of what he needs to 
establish his claim, of what the evidence 
shows, and of his and VA's respective 
responsibilities in evidence development.

2.  The RO must schedule the veteran for 
a video conference hearing, and provide 
him and his representative with written 
notification as to the date, time, and 
location of said hearing.  

The claim should then be processed in accordance with 
standard procedures.  

The purpose of this remand is to satisfy the mandates of the 
Court and Federal Circuit as outlined in the cases cited 
above.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.




	                  
_________________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




